Citation Nr: 1327129	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-26 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs ((VA) Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel







INTRODUCTION

The appellant is the widow of the Veteran, who served on active duty from July 1954 to August 1956; he died in August 2006.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2007 decision by the Seattle, Washington, Regional Office (RO), which denied the appellant's claim of entitlement to service connection for the cause of the veteran's death.  She perfected a timely appeal to that decision.  Subsequently, in November 2011, the claims folder was transferred to the RO in New Orleans, Louisiana, pursuant to the appellant's relocation.  

The Board notes that the May 2007 decision also denied the appellant's claim for death pension and Accrued benefits.  A notice of disagreement (NOD) with that determination was received in October 2007.  Thereafter, the RO issued a statement of the case (SOC) in November 2012; however, the appellant has not submitted a substantive appeal concerning these claims.  Consequently, those issues are not in appellate status and will not be addressed by the Board at this time.  38 C.F.R. § 20.200 (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

In this case, the appellant requested a personal hearing before a Member of the Board at the RO in her substantive appeal (VA Form 9), received in July 2009.  Subsequently, in September 2011, she elected to participate in a videoconference hearing.  By letter, dated in January 2013, the appellant was informed that her hearing was scheduled to be held in New Orleans on March 7, 2013.  However, in a statement dated in February 2013, prior to the scheduled hearing date, the appellant informed the RO that she had moved to Florida and requested that the Board videoconference hearing be rescheduled after her claims file was transferred to the RO in Florida.  

The appellant has presented good cause to reschedule the hearing and within 15 days of the missed hearing.  The requirements to reschedule a Board hearing have been met.  See 38 C.F.R. § 20.704(d) (2012).  

Therefore, remand is necessary so that the appellant may be scheduled for a Board videoconference hearing at the RO in St. Petersburg, Florida.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Board videoconference hearing in connection with her appeal to be held at the RO in St. Petersburg, Florida.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


